Citation Nr: 1121533	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive lung disease and asthma (claimed as loss of lung capacity).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The appellant had active duty for training (ADUTRA) from January 2002 to April 2002, and active duty from October 2004 to November 2005.  His active duty service included a tour-of-duty in Iraq.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Sioux Falls, South Dakota, that denied entitlement to service connection for obstructive lung disease.

In June 2009, the appellant testified during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.   Also in June 2009, the appellant submitted additional medical evidence with a waiver of initial RO review.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010) or identified any prejudice in the conduct of the Board hearing. 

Upon reviewing the claims folder, in July 2010, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claimed lung disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in August 2010, and has been included in the claims folder for review.  It is noted that the appellant, along with his representative, was given the opportunity to provide any comments with respect to the opinion and those comments are included in the claims folder for review.


FINDINGS OF FACT

1.  Prior to serving in Iraq, the appellant was not diagnosed as suffering from any type of disability of the lungs.

2.  While in Iraq, the appellant was exposed to environmental hazards including dust, combat-air-born debris, and the residuals of near-continuous trash burning.

3.  The appellant has been diagnosed as now suffering from a lung disorder described as obstructive pulmonary disease and/or asthma.

4.  The probative medical evidence of record etiologically links the appellant's current lung disorder with his military service in Iraq.  


CONCLUSION OF LAW

A lung disorder claimed as obstructive lung disease and asthma was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, discussed below, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to him claim, under the VCAA.  

II. Factual Background and Legal Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the VA asking that service connection be granted for a lung disability variously described as obstructive lung disease and/or asthma.  He has asserted that while he was in the US Army and stationed in Iraq (in support of Operation Iraqi Freedom), he began experiencing respiratory problems due to his exposure to dust, environmental pollution, and the residuals of burning trash.  He has been diagnosed as suffering from asthma/obstructive pulmonary disease.  Since leaving the Army, the appellant has asserted that he has continued to suffer from lung problems.  As such, the appellant has requested that service connection be granted for this disability/residual.

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in- service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. at 314.

As reported above, the appellant has asserted that he now suffers from a lung disability that he believes began in or was caused by his military service in Iraq.  Thus he believes that service connection is warranted for a lung disorder.

The records of evidence show that, while the Veteran was on active duty, he was not diagnosed as having an actual, ratable lung disorder.  However, three months after his return, per his statements, the appellant began experiencing breathing problems with exertion.  He also suffered from "chest tightness" and wheezing.  In January 2007, he was diagnosed as having chronic obstructive pulmonary disease.  Shortly thereafter, upon completion of a pulmonary function test, a diagnosis of a mild pulmonary obstructive pattern with borderline response to bronchodilators was given.  

Of particular interest in resolving this claim is an opinion, proffered, in April 2007, by a VA examiner, to the effect that it was less than likely that the appellant's current mild obstructive lung disease was caused or aggravated by his military service.  The nurse-practitioner who provided the opinion based this conclusion on the fact that the appellant was never treated for this disorder during service, did not report any symptoms on his post-deployment questionnaires, did not first receive treatment for this disability until one year following his active military service, and that both of his parents were smokers during his childhood.  The VA examiner recognized that the appellant was a non-smoker.  

Further, a September 2008 VA examiner concluded that the appellant was suffering from asthma.  This physician found that it was less than likely that the appellant's asthma was related to his military service.  The VA examiner primarily based her conclusion on the appellant's post-deployment questionnaires, the appellant's statements that he did not first experience symptoms until three months after leaving the military, the lack of symptoms of or treatment for a lung disorder in the service treatment records, the lack of medical treatment for this disability until January 2007, and a discussion with Dr. A., the appellant's private physician (who performed a pulmonology consultation in June 2008, discussed below).

However, in regards to the positive nexus evidence, Dr. K., a VA medical center (VAMC) staff physician (and evidently a pulmonologist) stated, in February 2007, that the appellant's lung disorder "appears to be service related."  In May 2008, it was noted that Dr. K. again stated that the appellant's lung disorder "may be a chronic bronchitis caused by exposure to dust."  In June 2008, Dr. A., the private physician, determined that the appellant's asthma "may be related to his service in Iraq."  

As noted, in June 2010, the Board sought an expert VHA medical opinion.  Specifically, the Board forwarded the claim to the VHA for the purpose of obtaining an expert opinion with respect to the assertions made by the appellant.  An extract of the VHA pulmonologist's August 2010 opinion is provided below:

	. . . I reviewed the claims folder and service medical record. . . . 

It is my medical opinion that given Veteran's symptoms and results of pulmonary function tests and chest X-ray the more likely diagnosis is asthma.  There has been little research done in the area of Iraq deployment, dust/trash burning exposure and long-term pulmonary complications.  There is some evidence about worsening respiratory symptoms during Iraq deployment (Military Medicine 2007; 172(12); 1264-1269).  This veteran denied any acute inhalation injury and he did not relate any respiratory symptoms while in service.  A very recent article by Dr. Anthony Szema from VAMC Newport, NY (Allergy and Asthma Proceedings 2010; July 30 epub ahead of print) concluded that deployment to Iraq was associated with a significant higher risk of asthma compared with stateside soldiers.  However, it is unclear from this latter publication how long after exposure symptoms started.

I conclude, after reviewing all of the records, the available literature in this topic, and taking in consideration that some causes of asthma such as allergies have not been ruled out, that IT IS AT LEAST AS LIKELY AS NOT, that current respiratory disorder in this veteran had its clinical onset during active service, or it is related to any in-service disease, event, or injury, to include exposure [to] environmental hazards in Iraq from 2004 to 2005.

In this instance, there is both positive and negative evidence in support of the appeal.  There is no dispute that the appellant now suffers from a lung disability that he did not suffer from prior to his deployment to Iraq.  The question that the Board must answer is whether this condition is etiologically related to his service.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, there are two VA related medical opinions that discount the arguments made by the appellant and his accredited representative.  Contrary to that view are the opinions provided by Dr. A., the appellant's private doctor and the VHA opinion.  Both Dr. A. and the VHA pulmonologist opined that the appellant's current lung disability was causally or etiologically related to his service in Iraq.  It is further noted that the VHA doctor reviewed the appellant's medical records and provided a very detailed opinion that included reference to relevant articles to substantiate his hypothesis.

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for the claimed lung disorder is warranted.

The Board would further point to the opinions provided by Dr. A. and the VHA medical expert.  These physicians were not equivocal, vague, or ambiguous with their assertions.  In other words, the Board believes that the two physicians provided sound reasoning in their analysis of the situation.  The VHA pulmonologist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Moreover, because Dr. A. had been treating the appellant for the condition, he had first-hand knowledge of the onset of the condition and the progression thereof.  The Board believes that the VA examiners who provided negative opinions were not as detailed in their analysis nor did they have first-hand knowledge of the complaints, symptoms, and manifestations experienced by the appellant since returning from Iraq.  

As such, the Board attaches the most significant probative value to the VHA pulmonologist's opinion that is entirely consistent with the opinion rendered by Dr. A.  Their opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that, with the resolution of reasonable doubt in the appellant's favor, it is as likely as not that the appellant's current lung disability, described as obstructive pulmonary disease and/or asthma, was the result of, or caused by, his active military service.  As such, service connection is warranted and his claim must be granted.


ORDER

Service connection for obstructive lung disease and asthma (claimed as loss of lung capacity) is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


